Mr. Tommie Hancock, Director Arkansas Department of Aeronautics One Airport Drive 3rd Floor Little Rock, AR  72202
Dear Mr. Hancock:
This is in response to your request for an opinion on the following question:
   Does the State of Arkansas have any objection to unpaid Governor appointed members of the Arkansas Department of Aeronautics, who are not on the staff of the Arkansas Department of Aeronautics acting as pilot in command of the department's airplane for official business?
It must be initially noted that you have stated that any person acting as pilot in command would have to meet all the F.A.A. and insurance company requirements.
The stated purpose of the Arkansas Department of Aeronautics is to represent the State of Arkansas in the promotion and development of the various aeronautical projects in the state.  Ark. Code Ann.27-115-102.  The members of the commission are appointed by the Governor.  The Arkansas Department of Aeronautics has purchased a plane in order to assist the furtherance of this purpose.
There are no constitutional prohibitions placed on a commission member using the plane for official business.
Additionally, there are no statutory prohibitions for the use of this plane for state business.  The department is permitted to own and utilize an airplane. Ark. Code Ann. 27-115-107.  The department does have the authority to promulgate those regulations necessary to execute the powers invested in it by chapters 115 and 116.  Ark. Code Ann. 27-115-106.  Since there are no laws, rules or regulations prohibiting use of the airplane, then a commission member may be the pilot in command as long as the flight in question is for official state business.
It should be noted that if a commission member does utilize the airplane, then the same reporting technique used for department personnel should be utilized by the commission member as well.
The foregoing is premised upon the assumption that the members have satisfied all F.A.A. and insurance requirements.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Steff Padilla.